DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2020 has been entered.
Status of Claims 
Claims 1-3, & 5-16 of U.S. Application No. 16/010849 filed on 07/24/2020 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed07/24/2020. Claims 1, & 11-14 are presently amended. Claim 4 is cancelled and claims 15-16 are newly added claims. Claims 1-3, & 5-16 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 01/31/2020 have been fully considered but they are not persuasive.
Applicants argue that the prior art does not disclose the limitations “a movable object position determining unit that is configured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a 
Applicant’s remaining arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2010/0198443A1 (“Yabushita”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, & 5-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of 
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claims 1 & 12-14 recite a moveable object moving along a movement track which is constituted by connecting a plurality of transit points set in a space, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A control device, a control method, a processor, a non-transitory computer-readable medium,” language, “a moveable object moving along a movement track which is constituted by connecting a plurality of transit points set in a space” in the context of this claim encompasses a user discerning and calculating the route the user will be taking in a vehicle with checkpoints affiliated with the route. 

Likewise, specify a candidate movement track which is the movement track other than the valid movement track when the track change determining unit determines that the valid movement track needs to be changed, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium, a track change determining unit,” language, “specify a candidate movement track which is the movement track other than the valid movement track when the track change determining unit determines that the valid movement track needs to be changed” in the context of this claim encompasses the user choosing between other routes and finalizing their choice on which route is most efficient to take. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, change the candidate movement track as a new valid movement track when the movable object position determining unit determines that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium, a change processing unit,” language, “change the candidate movement track as a new valid movement track when the movable object position determining unit determines that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction” in the context of this claim encompasses the user actually performing the switch  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium,” language, “wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction” in the context of this claim encompasses the user switching to the new route with enough distance so they do not slip when turning or shifting into the new route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “a control device, a processor, a computer-readable medium, a candidate track specifying unit, a movable object position determining unit, a change processing unit”. The devices are recited at a high-level of generality (i.e., device configured to detect new route and initiate the switch) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a control device, a processor, a computer-readable medium, a candidate track specifying unit, a movable object position determining unit, a change processing unit”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, cause the control device to further function as an update processing unit that is configured to update the valid movement track when the movable object has reached the transit point of the valid movement track and the movable object has not reached a destination, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “further function as an update processing unit that is configured to update the valid movement track when the movable object has reached the transit point of the valid movement track and the movable object has not reached a destination” in the context of this claim encompasses the user realizing where his vehicle is after every checkpoint they have reached. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Likewise for claim 3, wherein the track change determining unit is configured to determine whether the valid movement track needs to be changed again when the valid movement track has been updated, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determine whether the valid movement track needs to be changed again when the valid movement track has been updated” in the context of this claim encompasses the user to check if they need to switch routes if there is traffic on the original route after reaching a checkpoint. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Also for claim 5, wherein the predetermined distance is defined as a value based on a current moving speed of the movable object, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the predetermined distance is defined as a value based on a current moving speed of the movable object” in the context of this claim encompasses a mathematical equation that corresponds to a radius distance of turning increasing as vehicle speed increases. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect new route and initiate the switch) such that it amounts no more than mere instructions to apply the exception using generic computer 

Similarly for claim 6 wherein the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified” in the context of this claim encompasses the user to choose the route with least changing of the movement of the vehicle as the new route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect new route and initiate the switch) such that it amounts no more than mere instructions to apply the exception using generic computer 

Similarly for claims 7-10, wherein the movable object is a vehicle, ship, aircraft, or an underwater craft, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the movable object is a vehicle, ship, aircraft, or an underwater craft” in the context of this claim encompasses a movable object with instructions on a computer or processor that is able to perform these actions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect new route and initiate the switch) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

The limitation of determine whether a valid movement track which is the movement track along which the moveable object is scheduled to move needs to be changed, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “a control device, a processor, a computer-readable medium, a track change determining unit,” language, “determine whether a valid movement track which is the movement track along which the moveable object is scheduled to move needs to be changed” in the context of this claim encompasses the user determining if the route they are on is good or needs to be changed. 
Likewise, specify a candidate movement track which is the movement track other than the valid movement track when the track change determining unit determines that the valid movement track needs to be changed, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer- If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, determine whether a current position of the moveable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium, a movable object position determining unit,” language, “determine whether a current position of the moveable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track” in the context of this claim encompasses the user deciding if they have enough distance in order to initiate a shift into the new route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Also, change the candidate movement track as a new valid movement track when the movable object position determining unit determines that the current position of the movable  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, movable object information of the movable object including position information of the movable object, speed information of the movable object, and moving direction information of the movable object, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium, a movable object information receiving unit,” language, “movable object information of the movable object including position information of the movable object, speed information of the movable object, and moving direction information of the movable object” in the context of this claim encompasses the user determining the position, speed, and direction of the movable object they are driving. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
Similarly, route information including information of the valid movement track, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium, a route information transmitting unit,” language, “route information including information of the valid movement track” in the context of this claim encompasses a processor that is able to receive information regarding the route the user is driving on. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Also, transmit the movable object information to the control device, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium, an information transmitting unit,” language, “transmit the movable object information to the control device” in the context of this claim encompasses the user able to input information about the vehicle to the computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, receive route information from the control device, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, control traveling of the movable object based on the route information which has been received, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium, a traveling control unit,” language, “control traveling of the movable object based on the route information which has been received” in the context of this claim encompasses the user controlling the vehicle based on the route taken. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control device, a processor, a computer-readable medium,” language, “wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction” in the context of  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “a control device, a processor, a computer-readable medium, a candidate track specifying unit, a movable object position determining unit, a change processing unit, a route information transmitting unit, information transmitting unit, an information receiving unit, a traveling control unit”. The devices are recited at a high-level of generality (i.e., device configured to detect new route and initiate the switch) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a control device, a processor, a computer-readable medium, a candidate track specifying unit, a movable object position determining unit, a change processing unit, a route information transmitting unit, information transmitting unit, an information receiving unit, a traveling control unit”, amounts to no more than mere instructions to apply the exception using 

Similarly for claim 15 wherein the predetermined distance is defined as a distance that movable object passing through the transit point that is the junction is able to travel without stopping based on a moving state of the movable object, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the predetermined distance is defined as a distance that movable object passing through the transit point that is the junction is able to travel without stopping based on a moving state of the movable object” in the context of this claim encompasses the user to choose the route with least changing of the movement of the vehicle as the new route and is able to not stop driving considering the constant movement of traffic on the road. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect new route and initiate the switch) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

Similarly for claim 16, wherein the radius of curvature is calculated based on a mass of the movable object, a moving speed of the movable object, and a frictional coefficient of a road, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the radius of curvature is calculated based on a mass of the movable object, a moving speed of the movable object, and a frictional coefficient of a road” in the context of this claim encompasses a mathematical equation that corresponds to calculating the required curvature based on information provided by the processor and/or computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect new route and initiate the switch) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-7, & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0234577A1 (“Rinscheid”), in view of US 2014/0058671A1 (“Ichikawa”), in view of US 2010/0198443A1 (“Yabushita”).
As per claim 1 Rinscheid discloses
A control device for a movable object moving along a movement track which is constituted by connecting a plurality of transit points set in a space, the control device comprising: 
a processor (see at least Rinscheid, para. [0049]: The software in memory may include an ordered listing of executable instructions for implementing logical functions (that is, “logic” that may be implemented either in digital form such as digital circuitry or source code or in analog form such as analog circuitry), and may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.); and 
a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by the processor, cause the control device to function as (see at least Rinscheid, para. [0049]: The software in memory may include an ordered listing of executable instructions for implementing logical functions (that is, “logic” that may be implemented either in digital form such as digital circuitry or source code or in analog form such as analog circuitry), and may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.):
a track change determining unit that is configured to determine whether a valid movement track which is the movement track along which the movable object is scheduled to move needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using such costs may result in the new route leading from node 304 to point B,); 
a candidate track specifying unit that is configured to specify a candidate movement track which is the movement track other than the valid movement track when the track change determining unit determines that the valid movement track needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using Such costs may result in the new route leading from node 304 to point B,); 
Rinscheid does not explicitly disclose

a change processing unit that is configured to change the candidate movement track as a new valid movement track when the movable object position determining unit determines that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction,
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction.
Ichikawa teaches
a movable object position determining unit that is con figured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track (see at least Ichikawa, para. [0033]: The detour exploring portion 10 determines whether the vehicle has reached a point at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs, for example, based on the vehicle current location measured with the current location measuring device 4. When the vehicle has reached the point, the detour exploring portion 10 explores a detour. Alternatively, when the vehicle has reached the intersection at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs (more specifically, a point at a predetermined distance from the intersection), the detour exploring portion 10 can explore a detour.); and 
(see at least Ichikawa, para. [0050-0053]: The point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the procedure in step S2 is continued. On the other hand, when it is determined that the vehicle has reached the point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the detour exploring portion 10 explores a detour to avoid the section in which the traffic hazard occurs using the map data at a level lower than a predetermined level (step S3). The display control portion 12 Zooms out from the detour explored with the detour exploring portion 10 in order to match the scale of the detour to the currently designated scale and synthesizes and displays the detour on the map image on the currently designated Scale together with the guidance route (step S4). After that, the display control portion 12 determines based on the vehicle current location measured with the current location measuring device 4 whether the vehicle has bypassed the section in which the traffic hazard occurs to the destination side (step S5).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of a movable object position determining unit that is configured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and a change processing unit that is configured to change the candidate movement track as a new valid movement track when the movable object position determining unit determines that the current position of the movable object is separated the predetermined distance or more from the transit 
Yabushita teaches
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction (see at least Yabushita, para. [0077-0078]: Further, for example, in the case of a wheel-type moving robot, the moving distance is measured, in general, based on the number of revolutions of the wheel. Accordingly, if the robot skids, an accurate measurement of the moving distance becomes impossible. Therefore, it is important to move so as not to cause any slipping. Accordingly, it is necessary to establish path guide areas such that the robot 1 performs a rotational movement at the speed at which the robot 1 does not skid or topple.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction of Yabushita in order to generate a moving path that takes into account the current position and turning radius of a moving object so it does not topple over or skid (see at least Yabushita, para. [0005], [0013], [0077-0078]).

As per claim 5 Rinscheid discloses
wherein the predetermined distance is defined as a value based on a current moving speed of the movable object (see at least Rinscheid, para. [0029]: Returning to the flow diagram of FIG. 2, the costs associated with the initial route (dashed line 300) are decreased in step 202 of FIG. 2. This can be achieved by setting the cost for each link connecting two nodes to a predetermined value, such as 0.1 km or even lower, that is less than the initial cost associated with the link. Alternatively, the decreasing of the cost associated with the link may include the step of weighting the initial cost associated with the link with a predetermined weighting factor, which may have a value in the range of 0 to 1. If the intention is that the initial route is to be followed very closely, the predetermined value or the weighting factor, as the case may be, may be set to a value close to 0, so that a new route leading rather directly back to the initial route will generate lower costs.). 

As per claim 6 Rinscheid discloses
wherein the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit (see at least Rinscheid, para. [0031]: As the cost associated with the links of the initial route are set to very low values, a route determining unit will determine a route that leads to the most cost-efficient way back to the initial route. The new route determined in such a way may guide the driver from node 304 to node 305, node 305 being the least distant node on the initial route in the traveling direction. The route determination unit may also consider costs for turning the vehicle around, whereby the vehicle may be re-routed on the same link in the opposite direction if within a predetermined distance after leaving the initial route.  & para. [0045]: A further possibility of getting off the initial route is given in waypoint 502, in which the driver may take a detour as indicated by arrow 513. The navigation system will now intelligently guide the driver back onto the initial route. As Soon as the costs for turning around and traveling back to the point where the route was left are becoming too high, the driver will be guided on an alternative way towards the next obligatory waypoint. In the present example, waypoint 503 is non-obligatory, and accordingly guidance towards waypoint 504 is provided.). 

As per claim 7 Rinscheid discloses
wherein the movable object is a vehicle (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost.). 

As per claim 12 Rinscheid discloses
A movable object comprising:
a control device for a movable object moving along a movement track which is constituted by connecting a plurality of transit points set in a space (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. para. [0049]: may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.), 
wherein the control device includes: 
a processor (see at least Rinscheid, para. [0049]: may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.); and 
a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by the processor, cause the control device to function as (see at least Rinscheid, para. [0049]: The software in memory may include an ordered listing of executable instructions for implementing logical functions (that is, “logic” that may be implemented either in digital form such as digital circuitry or source code or in analog form such as analog circuitry), and may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.):
a track change determining unit that is configured to determine whether a valid movement track which is the movement track along which the movable object is scheduled to move needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using such costs may result in the new route leading from node 304 to point B,); 
a candidate track specifying unit that is configured to specify a candidate movement track which is the movement track other than the valid movement track when the track change determining unit determines that the valid movement track needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using Such costs may result in the new route leading from node 304 to point B,); 
Rinscheid does not explicitly disclose
a movable object position determining unit that is configured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and 
a change processing unit that is configured to change the candidate movement track as a new valid movement track when the movable object position determining unit determines that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction,

Ichikawa teaches
a movable object position determining unit that is con figured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track (see at least Ichikawa, para. [0033]: The detour exploring portion 10 determines whether the vehicle has reached a point at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs, for example, based on the vehicle current location measured with the current location measuring device 4. When the vehicle has reached the point, the detour exploring portion 10 explores a detour. Alternatively, when the vehicle has reached the intersection at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs (more specifically, a point at a predetermined distance from the intersection), the detour exploring portion 10 can explore a detour.); and 
a change processing unit that is configured to change the candidate movement track as a new valid movement track when it is determined that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction (see at least Ichikawa, para. [0050-0053]: The point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the procedure in step S2 is continued. On the other hand, when it is determined that the vehicle has reached the point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the detour exploring portion 10 explores a detour to avoid the section in which the traffic hazard occurs using the map data at a level lower than a predetermined level (step S3). The display control portion 12 Zooms out from the detour explored with the detour exploring portion 10 in order to match the scale of the detour to the currently designated scale and synthesizes and displays the detour on the map image on the currently designated Scale together with the guidance route (step S4). After that, the display control portion 12 determines based on the vehicle current location measured with the current location measuring device 4 whether the vehicle has bypassed the section in which the traffic hazard occurs to the destination side (step S5).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of a movable object position determining unit that is configured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and a change processing unit that is configured to change the candidate movement track as a new valid movement track when the movable object position determining unit determines that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction of Ichikawa in order to explore a low-cost detour connecting the current location to end of the detour (see at least Ichikawa, para. [0032]).
Yabushita teaches
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction (see at least Yabushita, para. [0077-0078]: Further, for example, in the case of a wheel-type moving robot, the moving distance is measured, in general, based on the number of revolutions of the wheel. Accordingly, if the robot skids, an accurate measurement of the moving distance becomes impossible. Therefore, it is important to move so as not to cause any slipping. Accordingly, it is necessary to establish path guide areas such that the robot 1 performs a rotational movement at the speed at which the robot 1 does not skid or topple.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction of Yabushita in order to generate a moving path that takes into account the current position and turning radius of a moving object so it does not topple over or skid (see at least Yabushita, para. [0005], [0013], [0077-0078]).

As per claim 13 Rinscheid discloses
A control method for a movable object moving along a movement track which is constituted by connecting a plurality of transit points set in a space, the control method comprising: 
determining whether a valid movement track which is the movement track along which the movable object is scheduled to move needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3 using such costs may result in the new route leading from node 304 to point B,); 
specifying a candidate movement track which is the movement track other than the valid movement track upon determining that the valid movement track needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using Such costs may result in the new route leading from node 304 to point B,); 
Rinscheid does not explicitly disclose
determining whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and 
changing the candidate movement track as a new valid movement track upon determining that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction,
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction.
Ichikawa teaches
determining whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track (see at least Ichikawa, para. [0033]: The detour exploring portion 10 determines whether the vehicle has reached a point at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs, for example, based on the vehicle current location measured with the current location measuring device 4. When the vehicle has reached the point, the detour exploring portion 10 explores a detour. Alternatively, when the vehicle has reached the intersection at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs (more specifically, a point at a predetermined distance from the intersection), the detour exploring portion 10 can explore a detour.); and 
(see at least Ichikawa, para. [0050-0053]: The point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the procedure in step S2 is continued. On the other hand, when it is determined that the vehicle has reached the point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the detour exploring portion 10 explores a detour to avoid the section in which the traffic hazard occurs using the map data at a level lower than a predetermined level (step S3). The display control portion 12 Zooms out from the detour explored with the detour exploring portion 10 in order to match the scale of the detour to the currently designated scale and synthesizes and displays the detour on the map image on the currently designated Scale together with the guidance route (step S4). After that, the display control portion 12 determines based on the vehicle current location measured with the current location measuring device 4 whether the vehicle has bypassed the section in which the traffic hazard occurs to the destination side (step S5).),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of determining whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and changing the candidate movement track as a new valid movement track upon determining that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction of Ichikawa in 
Yabushita teaches
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction (see at least Yabushita, para. [0077-0078]: Further, for example, in the case of a wheel-type moving robot, the moving distance is measured, in general, based on the number of revolutions of the wheel. Accordingly, if the robot skids, an accurate measurement of the moving distance becomes impossible. Therefore, it is important to move so as not to cause any slipping. Accordingly, it is necessary to establish path guide areas such that the robot 1 performs a rotational movement at the speed at which the robot 1 does not skid or topple.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction of Yabushita in order to generate a moving path that takes into account the current position and turning radius of a moving object so it does not topple over or skid (see at least Yabushita, para. [0005], [0013], [0077-0078]).

As per claim 14 Rinscheid discloses
A non-transitory computer-readable medium having a program stored therein, the program causing a processor that is a control device for a movable object moving along a movement track which is constituted by connecting a plurality of transit points set in a space to function as (see at least Rinscheid, para. [0049]: The software in memory may include an ordered listing of executable instructions for implementing logical functions (that is, “logic” that may be implemented either in digital form Such as digital circuitry or Source code or in analog form such as analog circuitry), and may selectively be embodied in any tangible computer-read able medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a "computer readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The computer readable medium may selectively be, for example, but is not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or medium.): 
a track change determining unit that is configured to determine whether a valid movement track which is the movement track along which the movable object is scheduled to move needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using such costs may result in the new route leading from node 304 to point B,); 
a candidate track specifying unit that is configured to specify a candidate movement track which is the movement track other than the valid movement track when the track change determining unit determines that the valid movement track needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using Such costs may result in the new route leading from node 304 to point B,)
Rinscheid does not explicitly disclose
a movable object position determining unit that is con figured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and 
a change processing unit that is configured to change the candidate movement track as a new valid movement track when the moveable object position determining unit determines that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction,
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction.
Ichikawa teaches
a movable object position determining unit that is con figured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track (see at least Ichikawa, para. [0033]: The detour exploring portion 10 determines whether the vehicle has reached a point at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs, for example, based on the vehicle current location measured with the current location measuring device 4. When the vehicle has reached the point, the detour exploring portion 10 explores a detour. Alternatively, when the vehicle has reached the intersection at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs (more specifically, a point at a predetermined distance from the intersection), the detour exploring portion 10 can explore a detour.); and 
(see at least Ichikawa, para. [0050-0053]: The point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the procedure in step S2 is continued. On the other hand, when it is determined that the vehicle has reached the point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the detour exploring portion 10 explores a detour to avoid the section in which the traffic hazard occurs using the map data at a level lower than a predetermined level (step S3). The display control portion 12 Zooms out from the detour explored with the detour exploring portion 10 in order to match the scale of the detour to the currently designated scale and synthesizes and displays the detour on the map image on the currently designated Scale together with the guidance route (step S4). After that, the display control portion 12 determines based on the vehicle current location measured with the current location measuring device 4 whether the vehicle has bypassed the section in which the traffic hazard occurs to the destination side (step S5).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of a movable object position determining unit that is con figured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and a change processing unit that is configured to change the candidate movement track as a new valid movement track when the moveable object position determining unit determines that the current 
Yabushita teaches
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction (see at least Yabushita, para. [0077-0078]: Further, for example, in the case of a wheel-type moving robot, the moving distance is measured, in general, based on the number of revolutions of the wheel. Accordingly, if the robot skids, an accurate measurement of the moving distance becomes impossible. Therefore, it is important to move so as not to cause any slipping. Accordingly, it is necessary to establish path guide areas such that the robot1 performs a rotational movement at the speed at which the robot 1 does not skid or topple.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction of Yabushita in order to generate a moving path that takes into account the current position and turning radius of a moving object so it does not topple over or skid (see at least Yabushita, para. [0005], [0013], [0077-0078]).

As per claim 15 Rinscheid does not explicitly disclose
wherein the predetermined distance is defined as a distance that the movable object passing through the transit point that is the junction is able to travel without stopping based on a moving state of the movable object.
Ichikawa teaches
wherein the predetermined distance is defined as a distance that the movable object passing through the transit point that is the junction is able to travel without stopping based on a moving state of the movable object (see at least Ichikawa, para. [0051]: When it is determined that the vehicle has not yet reached the point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the procedure in step S2 is continued. On the other hand, when it is determined that the vehicle has reached the point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the detour exploring portion 10 explores a detour to avoid the section in which the traffic hazard occurs using the map data at a level lower than a predetermined level (step S3).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the predetermined distance is defined as a distance that the movable object passing through the transit point that is the junction is able to travel without stopping based on a moving state of the movable object of Ichikawa in order to explore a low-cost detour connecting the current location to end of the detour (see at least Ichikawa, para. [0032]).

As per claim 16 Rinscheid does not explicitly disclose
wherein the radius of curvature is calculated based on a mass of the movable object, a moving speed of the movable object, and a frictional coefficient of a road.
Yabushita teaches
wherein the radius of curvature is calculated based on a mass of the movable object, a moving speed of the movable object, and a frictional coefficient of a road (see at least Yabushita, para. [0077-0078]: Assume that the minimum force that, when exerted on the robot 1, causes the robot 1 to topple is “toppling force”, and that the minimum force that, when exerted on the robot 1, causes the robot 1 to skid is “friction force”. Further, assuming that the mass of the robot 1 is m, the path guide areas 31a and 31b are circles and their radius is r, and the moving speed of the robot 1 is v, the radius of the path guide areas 31 a and 31 b preferably satisfies the formula (friction force)-(toppling force)=mv2/r.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the radius of curvature is calculated based on a mass of the movable object, a moving speed of the movable object, and a frictional coefficient of a road of Yabushita in order to generate a moving path that takes into account the current position and turning radius of a moving object so it does not topple over or skid (see at least Yabushita, para. [0005], [0013], [0077-0078]).

Claims 2-3, 8-9, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rinscheid, in view of Ichikawa, in view of Yabushita, further in view of US 2008/0275640A1 (“Yun”).
As per claim 2, Rinscheid does not explicitly disclose
wherein the executable instruction, when executed by the processor, cause the control device to further function as an update processing unit that is configured to update the valid movement track when the movable object has reached the transit point of the valid movement track and the movable object has not reached a destination.
However Yun teaches
(see at least Yun, para. [0080-0081]: When the optimal route is selected in this way, the user is guided to a selected optimal route. Further, the controller 150 examines an addition information component and displays addition information or auxiliary information related to congestion and travel time information in a text form on a map. Further, a specific event for re-searching for a route occurs when the vehicle 20 enters a new road link and/or when the traffic information reception terminal 100 receives an updated TPEG message from the broadcasting station 15. In addition, if the road link at which the vehicle 20 is currently positioned is a final link at step S690, the controller 150 does not re-search for a route. When a road link in which the vehicle 20 newly enters is a final link at which a destination is positioned.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of wherein the executable instruction, when executed by the processor, cause the control device to further function as an update processing unit that is configured to update the valid movement track when the movable object has reached the transit point of the valid movement track and the movable object has not reached a destination of Yun in order to select best travel route based on current traffic congestion and current traffic status information (see at least Yun, para. [0010]).


As per claim 3 Rinscheid does not explicitly disclose
wherein the track change determining unit is configured to determine whether the valid movement track needs to be changed again when the valid movement track has been updated.
However Yun teaches
wherein the track change determining unit is configured to determine whether the valid movement track needs to be changed again when the valid movement track has been updated (see at least Yun, para. [0081]: Further, a specific event for re-searching for a route occurs when the vehicle 20 enters a new road link and/or when the traffic information reception terminal 100 receives an updated TPEG message from the broadcasting station 15. In addition, if the road link at which the vehicle 20 is currently positioned is a final link at step S690, the controller 150 does not re-search for a route. When a road link in which the vehicle 20 newly enters is a final link at which a destination is positioned.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of wherein the track change determining unit is configured to determine whether the valid movement track needs to be changed again when the valid movement track has been updated of Yun in order to select best travel route based on current traffic congestion and current traffic status information (see at least Yun, para. [0010]).

As per claim 8 Rinscheid does not explicitly disclose
wherein the movable object is a ship.
However Yun teaches
(see at least Yun, para. [0032]: In addition, the vehicle 20 shown in FIG. 1 is an automobile. However, the vehicle 20 may be any other type of transportation vehicle Such as a bus, a train, a ship, an air plane, etc. The following description assumes the vehicle 20 is an automobile.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the movable object is a ship of Yun in order to select best travel route based on current traffic congestion and current traffic status information (see at least Yun, para. [0010]).

As per claim 9 Rinscheid does not explicitly disclose
wherein the movable object is an aircraft.
However Yun teaches
wherein the movable object is an aircraft (see at least Yun, para. [0032]: In addition, the vehicle 20 shown in FIG. 1 is an automobile. However, the vehicle 20 may be any other type of transportation vehicle Such as a bus, a train, a ship, an air plane, etc. The following description assumes the vehicle 20 is an automobile.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the movable object is an aircraft of Yun in order to select best travel route based on current traffic congestion and current traffic status information (see at least Yun, para. [0010]).

As per claim 11 Rinscheid discloses
A control system comprising:
(see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. & para. [0049]: may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.); and 
the movable object (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined.).
wherein the control device includes:
a processor (see at least Rinscheid, para. [0049]: The software in memory may include an ordered listing of executable instructions for implementing logical functions (that is, “logic” that may be implemented either in digital form such as digital circuitry or source code or in analog form such as analog circuitry), and may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.); and 
a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by the processor, cause the control device to function as (see at least Rinscheid, para. [0049]: The software in memory may include an ordered listing of executable instructions for implementing logical functions (that is, “logic” that may be implemented either in digital form such as digital circuitry or source code or in analog form such as analog circuitry), and may selectively be embodied in any tangible computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In the context of this disclosure, a “computer-readable medium” is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.):
a track change determining unit that is configured to determine whether a valid movement track which is the movement track along which the movable object is scheduled to move needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using such costs may result in the new route leading from node 304 to point B,); 
a candidate track specifying unit that is configured to specify a candidate movement track which is the movement track other than the valid movement track when the track change determining unit determines that the valid movement track needs to be changed (see at least Rinscheid, para. [0019]: According to one aspect of the invention, a navigation system for a vehicle is disclosed that includes a data providing unit providing an initial route to a predetermined destination, the initial route including a plurality of links, each of which is associated with an initial cost, a processing unit for decreasing the cost of at least one link of the initial route, and route determination unit using the decreased cost of the at least one link for a further route calculation in case a new route is to be calculated to the predetermined destination. The data providing unit may, for example, be the memory of the navigation system, into which an initial route is loaded from a data carrier, or in which an initial route is stored after it has been determined. & para. [0032]: The route that will be chosen by the route determination unit may be influenced by the value to which the costs for the links of the initial route are set. By setting them to very low values, the most direct path back to the initial route will be preferred. By setting them to slightly higher values, e.g., between half the original cost associated with a link and 0, a new route may be obtained that prefers a path in the driving direction leading back to the initial route. For example, in FIG. 3, using Such costs may result in the new route leading from node 304 to point B,); 
Rinscheid does not explicitly disclose
a movable object position determining unit that is configured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track; and 
a change processing unit that is configured to change the candidate movement track as a new valid movement track when the movable object position determining unit determines that 
a movable object information receiving unit that is configured to receive, from the movable object, movable object information of the movable object including position information of the movable object, speed information of the movable object, and moving direction information of the movable object; and 
a route information transmitting unit that is configured to transmit, to the movable object, route information including information of the valid movement track, and 
wherein the movable object includes:
an information transmitting unit that is configured to transmit the movable object information to the control device, 
an information receiving unit that is configured to receive the route information from the control device, and 
a traveling control unit that is configured to control traveling of the movable object on the basis of the received route information,
wherein the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction.
Ichikawa teaches
a movable object position determining unit that is con figured to determine whether a current position of the movable object is separated a predetermined distance or more from a transit point which is a junction between the valid movement track and the candidate movement track (see at least Ichikawa, para. [0033]: The detour exploring portion 10 determines whether the vehicle has reached a point at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs, for example, based on the vehicle current location measured with the current location measuring device 4. When the vehicle has reached the point, the detour exploring portion 10 explores a detour. Alternatively, when the vehicle has reached the intersection at a predetermined distance from the beginning of the section on the guidance route in which the traffic hazard occurs (more specifically, a point at a predetermined distance from the intersection), the detour exploring portion 10 can explore a detour.); and 
a change processing unit that is configured to change the candidate movement track as a new valid movement track when it is determined that the current position of the movable object is separated the predetermined distance or more from the transit point serving as the junction (see at least Ichikawa, para. [0050-0053]: The point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the procedure in step S2 is continued. On the other hand, when it is determined that the vehicle has reached the point at a predetermined distance from the beginning of the section in which the traffic hazard occurs, the detour exploring portion 10 explores a detour to avoid the section in which the traffic hazard occurs using the map data at a level lower than a predetermined level (step S3). The display control portion 12 Zooms out from the detour explored with the detour exploring portion 10 in order to match the scale of the detour to the currently designated scale and synthesizes and displays the detour on the map image on the currently designated Scale together with the guidance route (step S4). After that, the display control portion 12 determines based on the vehicle current location measured with the current location measuring device 4 whether the vehicle has bypassed the section in which the traffic hazard occurs to the destination side (step S5).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of a 
Yun teaches
wherein the control device includes (see at least Yun, para. [0006]: In more detail, the navigation system includes a Global Positioning System (GPS) receiver that receives a navigation message transmitted from a GPS satellite. The navigation system also includes a gyroscope, a speed sensor and a control unit that are used to determine the current position of the vehicle and display a map or directions to a destination point desired by a user. The user can then view the map to get to their destination.)
a movable object information receiving unit that is configured to receive, from the movable object, movable object information of the movable object including position information of the movable object, speed information of the movable object, and moving direction information of the movable object (see at least Yun, para. [0006]: In more detail, the navigation system includes a Global Positioning System (GPS) receiver that receives a navigation message transmitted from a GPS satellite. The navigation system also includes a gyroscope, a speed sensor and a control unit that are used to determine the current position of the vehicle and display a map or directions to a destination point desired by a user. The user can then view the map to get to their destination. & [0035]: As shown in FIG. 2, the traffic information reception terminal 100 includes a GPS receiver 110, a broadcasting signal reception unit 120, a traffic information extraction unit 130, a memory unit 140, a controller 150, a display unit 160, an input unit 170 and a voice output unit 180.), and 
a route information transmitting unit that is configured to transmit, to the movable object, route information including information of the valid movement track (see at least Yun, para. [0036]: Further, the GPS receiver 100 receives a navigation message transmitted by the GPS satellite through an antenna ANT and provides the navigation message to the controller 150. Also, the broadcasting signal reception unit 120 receives a broadcasting signal including traffic information provided from the traffic information providing server 10 through the antenna ANT. The broadcasting signal received by the broad casting signal reception unit.), and 
wherein the movable object includes (see at least Yun, para. [0032]: In addition, the vehicle 20 shown in FIG. 1 is an automobile. However, the vehicle 20 may be any other type of transportation vehicle Such as a bus, a train, a ship, an air plane, etc. The following description assumes the vehicle 20 is an automobile.):
a processor (see at least Yun, para. [0043]: In addition, the controller 150 includes a processor for processing various data input to the traffic information reception terminal 100, and controls the overall operations of the traffic information reception terminal 100. Further, the controller 150 searches for map data including various positions corresponding to the vehicle 20 such as a current position, a starting point, and a destination point for the vehicle 20 from the memory unit 140 based on a navigation message received by the GPS receiver 110, and searches for all possible routes to the destination.); and
(see at least Yun, para. [0043]: The input unit 170 then receives the various operation instructions from the user and provides the various operation instructions to the controller 150. The input unit 170 includes at least one of a key input unit having numeral or function keys, a touch pad for inputting information, and a remote control unit installed in a steering wheel within the vehicle 20 for allowing the user to easily input information into the traffic information reception terminal 100.):	
an information transmitting unit that is configured to transmit the movable object information to the control device (see at least Yun, para. [0031]: The broadcasting station 15 receives the processed traffic information from the server 10 and transmits the received traffic information to the vehicle 20 through a digital signal according to various digital broadcasting standards.), 
an information receiving unit that is configured to receive the route information from the control device (see at least Yun, para. [0043]: the controller 150 includes a processor for processing various data input to the traffic information reception terminal 100, and controls the overall operations of the traffic information reception terminal 100. Further, the controller 150 searches for map data including various positions corresponding to the vehicle 20 Such as a current position, a starting point, and a destination point for the vehicle 20 from the memory unit 140 based on a navigation message received by the GPS receiver 110, and searches for all possible routes to the destination. Also, the controller 150 selects an optimum route using traffic information extracted from the traffic information extraction unit 130, and displays the selected route on the display unit 160.), and 
(see at least Yun, para. [0062]: The controller 150 selects an optimal route among the found routes using congestion traffic information extracted from the TPEG CTT message by the traffic information extraction unit 130 (S650). When the travel guide is started and the vehicle 20 moves, the controller 150 deter mines whether a specific event for re-searching a route is generated (S670). If a specific event for re-searching a route is generated (yes in S670), the controller 150 determines whether a road link at which the vehicle 20 is currently positioned is a final link (S690). If a road link at which the vehicle 20 is currently positioned is not a final link (No in S690), the process returns to step S630.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of a movable object information receiving unit that is configured to receive, from the movable object, movable object information of the movable object including position information of the movable object, speed information of the movable object, and moving direction information of the movable object; and a route information transmitting unit that is configured to transmit, to the movable object, route information including information of the valid movement track, and wherein the movable object includes: an information transmitting unit that is configured to transmit the movable object information to the control device, an information receiving unit that is configured to receive the route information from the control device, and a traveling control unit that is configured to control traveling of the movable object on the basis of the received route information, Yun in order to select best travel route based on current traffic congestion and current traffic status information (see at least Yun, para. [0010]).
Yabushita teaches
(see at least Yabushita, para. [0077-0078]: Further, for example, in the case of a wheel-type moving robot, the moving distance is measured, in general, based on the number of revolutions of the wheel. Accordingly, if the robot skids, an accurate measurement of the moving distance becomes impossible. Therefore, it is important to move so as not to cause any slipping. Accordingly, it is necessary to establish path guide areas such that the robot 1 performs a rotational movement at the speed at which the robot 1 does not skid or topple.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the predetermined distance is defined as a radius of curvature at which the movable object does not skid at the junction of Yabushita in order to generate a moving path that takes into account the current position and turning radius of a moving object so it does not topple over or skid (see at least Yabushita, para. [0005], [0013], [0077-0078]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rinscheid, in view of Ichikawa, in view of Yabushita, further in view of US 2015/0066355A1 (“Siegel”).
As per claim 10 Rinscheid does not explicitly disclose
wherein the movable object is an underwater craft.
However Siegel teaches
wherein the movable object is an underwater craft (see at least Siegel, para. [0018]: Vehicles 102 may be any type of transport, conveyance, or other mechanical device used for transport. For example, a vehicle 102 may be used to transport users, passengers and/or freight. Exemplary vehicles 102 may include automobiles, motorcycles, tricycles, locomotives, watercraft such as ships, boats, and Submarines, or even aircraft in some examples.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinscheid to incorporate the teaching of the movable object is an underwater craft of Yun in order to improve routing of vehicles (see at least Siegel, para. [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668